                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  ANNA ALMERICO, CHELSEA
  GAONALINCOLN,                                   Case No. 1:18-cv-00239-BLW
  MICAELA AKASHA DE
  LOYOLA-CARKIN and HANNAY                        MEMORANDUM DECISION AND
  SHARP,                                          ORDER


         Plaintiffs,

          v.

  LAWERENCE DENNEY, as Idaho
  Secretary of State in his official capacity,
  LAWRENCE WASDEN, as Idaho Attorney
  General in his official capacity, RUSSELL
  BARRON, as Director of the Idaho
  Department of Health and Welfare in his
  official capacity and THE STATE OF
  IDAHO,

         Defendants.



                                     INTRODUCTION

       Before the Court is Plaintiffs’ Motion for Reconsideration of the Court’s

Memorandum Decision and Order. Dkt. 34. For the following reasons, the Court

DENIES Plaintiffs’ Motion for Reconsideration.

                                   LEGAL STANDARD

       Rule 59 is not intended to provide litigants with a “second bite at the apple.”

Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001). Instead, reconsideration of a final

judgment under Rule 59(e) is an “extraordinary remedy, to be used sparingly in the


MEMORANDUM DECISION AND ORDER - 1
interests of finality and conservation of judicial resources.” Carroll v. Nakatani, 342

F.3d 934, 945 (9th Cir. 2003). A losing party cannot use a post-judgment motion to

reconsider as a means of litigating old matters or presenting arguments that could have

been raised before the entry of judgment. School Dist. No. 1J, Multnomah County, Or. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

       As a result, there are four limited grounds upon which a motion to alter or amend

judgment may be granted: (1) the motion is necessary to correct manifest errors of law or

fact; (2) the moving party presents newly discovered or previously unavailable evidence;

(3) the motion is necessary to prevent manifest injustice; or (4) there is an intervening

change in the law. Turner v. Burlington North. Santa Fe R.R. Co., 338 F.3d 1058, 1063

(9th Cir. 2003) (citation omitted).


                                        ANALYSIS

       Plaintiffs’ Motion for Reconsideration advances two arguments. First, Plaintiffs

argue that the court misapplied the Unite States Supreme Court’s decision in United

States v. Salerno, 481 U.S. 739 (1987). Dkt. 34-1 at 5-14. Second, Plaintiffs argue that

the Court failed to address and improperly dismissed their distinct Equal Protection

Clause claim. Both mistakes, according to Plaintiffs, constitute clear error and result in

manifest injustice. Plaintiffs’ arguments are meritless.

              1. Salerno Does Not Require the Court to Apply Strict Scrutiny

       Plaintiffs’ first argument is that the Court, pursuant to Salerno, is required to apply

strict scrutiny to the Pregnancy Exclusion in evaluating its constitutionality. This


MEMORANDUM DECISION AND ORDER - 2
interpretation of Salerno would turn the case on its head. Although the Supreme Court in

Salerno did analyze whether the Bail Reform Act complied with substantive and

procedural due process, it did so pursuant to the standard for facial challenges. The

Supreme Court could not have been clearer as to that standard:

       A facial challenge to a legislative Act is, of course, the most difficult challenge to
       mount successfully, since the challenger must establish that no set of
       circumstances exists under which the Act would be valid. The fact that the Bail
       Reform Act might operate unconstitutionally under some conceivable set of
       circumstances is insufficient to render it wholly invalid…

Id. at 745. Thus, the Supreme Court did not engage in its analysis of the Bail Reform

Act’s compliance with substantive and procedural due process for the purpose of

analyzing whether the Bail Reform Act satisfied strict scrutiny. Instead, the Supreme

Court engaged in the substantive and procedural due process analysis for the limited

purpose of answering the question of whether there might be a circumstance in which the

Bail Reform Act could be applied constitutionally.

       This is the exact process used by this Court in its prior Memorandum Decision and

Order. After determining that Salerno’s “no set of circumstances” language applied to

Plaintiffs’ due process and equal protection challenges, see Almerico v. Denney, No.

1:18-CV-00239-BLW, 2019 WL 1413745, at *1-4 (D. Idaho Mar. 28, 2019), the Court

concluded that a potential set of circumstances existed in which the State could (1) limit a

woman’s ability to prospectively dictate her healthcare choices and (2) dictate the

medical care that a pregnant woman receives. Id. at *5-7. Salerno bars a more searching

analysis, as does precedent from the United States Court of Appeals for the Ninth Circuit.



MEMORANDUM DECISION AND ORDER - 3
See, e.g., Tucson Woman’s Clinic v. Eden, 379 F.3d 531, 556 (9th Cir. 2004) (limiting its

analysis of plaintiffs’ substantive due process claim to whether plaintiffs had presented

any evidence to “show that there are no circumstances under which the delegation could

be applied constitutionally”).

              2. The Court Did Not Overlook Plaintiffs’ Equal Protection Clause
                 Claim

       Plaintiffs also argue that the Court failed to address their Equal Protection Clause

claim. Plaintiffs are wrong. The Court’s introduction in its prior Memorandum Decision

and Order posed the following question: “if Salerno applies, is there a set of

circumstances in which IC § 39-4510 can be applied in a manner that comports with the

Due Process and Equal Protection Clauses of the United States Constitution?” Almerico,

2019 WL 1413745, at *1 (emphasis added). Section 2 of the Court’s opinion answered

this question in the affirmative for both conceptions of the right at issue in this case. Id.

at *5-7. The Pregnancy Exclusion does not offend the Equal Protection Clause in all

circumstances, and therefore survives under Salerno.

                                          ORDER

       IT IS HEREBY ORDERED:

              1. Plaintiffs’ Motion for Reconsideration (Dkt. 34) is DENIED. The stay

                  in this case (Dkt. 36) is LIFTED. Plaintiffs have thirty (30) days from

                  the date of this Memorandum Decision and Order to file an amended

                  complaint. If an amended complaint is not filed, the Clerk of the Court

                  is hereby ORDERED to close this case.


MEMORANDUM DECISION AND ORDER - 4
                                    DATED: June 17, 2019


                                    _________________________
                                    B. Lynn Winmill
                                    U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
